FILED
                            NOT FOR PUBLICATION                              JUL 02 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


HENRY M. MITCHELL, Jr.,                           No. 13-57051

               Plaintiff - Appellant,             D.C. No. 2:13-cv-08089-GAF-RZ

  v.
                                                  MEMORANDUM*
DR. JEFFREY GUTSTADT, individual
and official capacities; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Gary A. Feess, District Judge, Presiding

                              Submitted June 25, 2014**

Before:        HAWKINS, TALLMAN, and NGUYEN, Circuit Judges.

       California state prisoner Henry M. Mitchell, Jr., appeals pro se from the

district court’s judgment dismissing his civil rights action alleging a conspiracy to

violate his constitutional rights. We have jurisdiction under 28 U.S.C. § 1291. We


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review de novo. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Mitchell’s action as Heck-barred

because success on the merits of his claims would necessarily imply the invalidity

of his conviction or sentence, and Mitchell failed to allege that his conviction has

been invalidated. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (holding

that, in order to recover damages for an allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would

render a conviction or sentence invalid, a plaintiff must prove “that the conviction

or sentence has been reversed on direct appeal, expunged by executive order,

declared invalid by a state tribunal authorized to make such determination, or

called into question by a federal court’s issuance of a write of habeas corpus”);

McQuillion v. Schwarzenegger, 369 F.3d 1091, 1097 n.4 (9th Cir. 2004) (Heck

“applies equally” to claims brought under 42 U.S.C. § 1985).

      AFFIRMED.




                                           2                                     13-57051